Citation Nr: 0509455	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & D.W.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran has perfected a timely 
appeal.  He also testified at a Board hearing before the 
undersigned Veterans Law Judge at the RO in October 2003.

The Board remanded this claim to the Appeals Management 
Center (AMC) in April 2004 and it has now been returned to 
the Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no competent evidence of a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The veteran and his representative have been fully advised of 
the evidence needed to substantiate entitlement to service 
connection for PTSD, of the evidence he needed to provide and 
the evidence VA would obtain, as well as the need for him to 
submit any evidence in his possession.  Such notice was 
issued to the veteran in the November 2000 rating decision, 
an October 2001 letter, the November 2002 statement of the 
case, the Board's April 2004 remand, and the October 2004 
supplemental statement of the case.  

These documents also provided the veteran and his service 
representative with notice of the law and governing 
regulations, including the VCAA, as well as the requirement 
to submit medical evidence that established entitlement to 
service connection for PTSD.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002)

In this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  Following the Board's April 
2004 remand, the AMC provided additional VCAA notice to the 
veteran and his service representative in May 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including service medical records and post-service VA medical 
records.  There are no reported records that are not part of 
the claims folder.

During the pendency of this appeal, VA provided the veteran 
with examinations in order to determine whether he met the 
criteria for a diagnosis of PTSD, and if so, whether the 
disorder was due to an in-service stressor.  Thus, the Board 
concludes that no further examinations are required in this 
case.  38 U.S.C.A. § 5103A(d).

As will be discussed below, examiners have not found that the 
veteran met the criteria for a diagnosis of PTSD, therefore, 
further efforts are not required to confirm stressors 
reported by the veteran.

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Factual Background

A review of the veteran's service medical records indicates 
that he reported no history of nervous trouble at his 
enlistment physical examination in November 1967.  Clinical 
evaluation revealed that his psychiatric system was normal, 
and he was found qualified for enlistment in to active 
service.

There are no in-service records of treatment for PTSD.  At 
his discharge examination in August 1976, the veteran was 
found to be psychiatrically normal.

A review of the veteran's service personnel records shows 
that his principal duties were as a Security Guard from 
September 1968 until July 1969 when he was assigned to 
Battery A, 4th Battalion (HERC), 44th Artillery, in the U.S. 
Army Pacific Command.  He served in Korea from April 1968 to 
May 1969.

When he filed his claim of entitlement to service connection 
for PTSD in February 2000, the veteran contended that he had 
incurred PTSD during active service in Korea in 1968-69 while 
on guard duty along the Demilitarized Zone (DMZ).  He 
described his alleged in-service stressors as finding a 
Korean electrical contractor electrocuted near the DMZ, 
finding a fellow service member dead from having his throat 
cut, and learning that another fellow service member named 
"Petey" had been killed by a hand grenade.

On VA PTSD examination in September 2000, the veteran 
complained of nightmares relating to his claimed in-service 
stressors.  The examiner noted that the veteran was 
disheveled, unkempt, and malodorous.  The veteran reported 
that he had served as a military police officer along the DMZ 
in Korea in 1968 and 1969.  He related that, while performing 
this duty there were skirmishes between North and South 
Koreans and Americans.  

Although the veteran blamed his chronic alcoholism on his 
service in Korea, the VA examiner noted that the veteran's 
records indicated that he began drinking excessively well 
before his entry in to active service.  This examiner also 
noted that the only symptom reported by the veteran which 
related to PTSD were his complaints of nightmares about the 
claimed in-service stressors.  

This examiner also stated that, in any event, the veteran's 
spare history of psychiatric treatment, failure to follow 
through with psychiatric treatment for the previous 41/2 years, 
and the overall outline of the veteran's history were not 
consistent with a PTSD symptom pattern but were more 
consistent with chronic depression and chronic alcoholism.  
The VA examiner also reviewed the veteran's medical records.  

A battery of psychological testing was interpreted as not 
supporting a diagnosis of PTSD.  

Mental status examination reportedly revealed that the 
veteran had no signs or symptoms of psychosis.  The veteran's 
speech was normal in tone, rhythm, and rate.  The veteran's 
conversation was generally goal-directed, relevant, and 
coherent.  His mood was significantly depressed.  His outline 
of symptoms associated with PTSD was "extremely sparse."  
The veteran made it clear that, in his opinion, all that was 
wrong with him and his life was related back to his service 
in Korea and his experiences there.  

The examiner found that the veteran was "very clearly 
unconvincing in this regard" and presented a clinical 
portrait of exaggerations and amplification consistent with 
malingering.  The veteran's memory and intellect were intact.  
There were no indications of impairment in the veteran's 
insight and judgment, although the VA examiner noted that the 
veteran's perception of alcohol as medication as opposed to 
it being his primary problem was "clearly off the mark."  

The examiner determined that the veteran did not meet the 
diagnostic criteria for PTSD, either in terms of identified 
stressors or ongoing symptoms.  Instead, the veteran 
presented with symptoms of severe primary alcohol dependency 
that was responsible for devastation in almost every area of 
his life.  The psychological test results were also 
interpreted as suggesting exaggeration and malingering with 
regards to a diagnosis of PTSD.

A review of the veteran's remaining VA outpatient treatment 
records, received in August 2002, shows that, on outpatient 
treatment in February 1996, the veteran complained of trouble 
sleeping, irritability, restlessness, and agitation.  The 
veteran reported that he had served in Vietnam with a 
military police unit, although he remembered very little 
about his claimed Vietnam service, and only reported 
military-related trauma from his service in Korea.  

The veteran also became agitated when asked to provide more 
detail about his claimed in-service stressors.  Mental status 
examination of the veteran revealed that he was anxious and 
felt a great deal of survivor's guilt.  He had markedly 
impaired social sills and was isolative.  He had no delusions 
and only limited insight in to his illness.  The veteran 
reported experiencing frequent suicidal ideation for most of 
his life.  He stated that the last time he had acted on any 
suicidal ideation was in 1986.  The diagnoses included rule-
out PTSD.

The veteran also was hospitalized at a VA Medical Center for 
treatment of alcohol dependence and chronic paranoid 
schizophrenia in May and June 2002.

In statements on his December 2002 substantive appeal (VA 
Form 9), the veteran contended that he experienced nightmares 
because of what had happened to his friend "Petey" during 
service.  He also denied that he had begun drinking alcohol 
excessively before entering active service.

In testimony at his October 2003 Board hearing, the veteran 
described his in-service stressors.  He stated that, while on 
his rounds as a military policeman along the DMZ in Korea, he 
had discovered the body of a Korean contractor who had 
electrocuted himself.  He testified that another in-service 
stressor concerned finding that a fellow soldier had died 
when his throat had been cut.  

Finally, the veteran stated that he had come upon his friend 
"Petey" after a grenade explosion had killed him.  The 
veteran was unable to provide additional identifying 
information about his claimed in-service stressors.  He 
testified further that he had been unable to hold a job since 
1995, he had suicidal tendencies which he had been able to 
control, and he had sleeping difficulties.  D.W. testified 
that he had observed the veteran's outbursts and mood swings 
at a local VFW chapter.  

Analysis

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2004) (requiring diagnosis in accordance with the 
DSM IV); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of his 
service.  38 C.F.R. § 3.304(f) (2004).

A diagnosis of PTSD by a competent medical professional is 
presumed to be in accordance with DSM IV.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2004).  
See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

As just discussed, there is no competent medical evidence of 
a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  
The closest any medical professional has come to such a 
diagnosis was in February 1996, when an impression of rule 
out PTSD was reported.  PTSD, however has never been 
diagnosed.  Even the report of rule out PTSD was made in the 
context of an inaccurate and inherently incredible history of 
service in Vietnam.  A diagnosis based on such a history 
could not serve to establish service connection.  See Samuels 
v. West, 11 Vet. App. 433, 434-436 (1998).

The VA examiner concluded in September 2000 that the 
veteran's history, psychological testing, and examination 
results were against a conclusion that he had PTSD.  

There is no other competent opinion that the veteran meets 
the criteria for a diagnosis of PTSD.  As a lay person, the 
veteran is not competent to express an opinion as to medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Thus, his assertion that he has PTSD is of no probative 
weight.  Id.

Without competent evidence that the veteran has current PTSD, 
the weight of the evidence is against the grant of service 
connection for that disorder.  38 U.S.C.A. § 5107 (West 
2002).  

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claim of entitlement to 
service connection for PTSD.  The Board has considered the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


